Title: General Orders, 8 September 1776
From: Washington, George
To: 



Head Quarters, New York, sept: 8th 1776.
GraysonTilghman


Alexander McIntire of Capt. Newall’s Company, James Butler of Capt: Dalley’s Company and John Knowlon of Capt. Maxwell’s Company, all of Col. Prescotts Regiment tried by a Court Martial, whereof Col. Malcom was President, and acquitted of “plundering a Celler belonging to a Citizen of New-York”—each ordered to be discharged, and join their regiments.
Ames Reed Corporal in Capt. Vancleavers Company, Regiment late Col. Johnson’s, tried by the same Court Martial, and

convicted of “Speaking disrespectfully and villifying the Commander in Chief”—sentenced to receive Thirty-nine Lashes, at different days successivly, thirteen each day, and reduced to the ranks.
John Lillie of Col. Knox’s Regt of Artillery, Capt. Hamilton’s Company, convicted by the same Court Martial of “Abusing Adjt Henly, and striking him”—ordered to receive Thirty-nine lashes in the same manner.
The General approves the above sentences and orders them to be put in execution at the usual time & place.
The General directs, that in future, in case of any Soldier detected in plundering, the Brigadier General, or Colonel, or commanding Officer of the regiment immediately call a Court Martial, and have the offenders tried and punished without delay.
